Citation Nr: 0529862	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  02-14 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
malocclusion, currently evaluated as 20 percent disabling. 

2.  Entitlement to an effective date prior to September 22, 
1999 for the assignment of a 20 percent rating for 
malocclusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to December 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2000 decision by the RO in New York, New 
York that granted a higher 20 percent rating for service-
connected malocclusion, effective September 22, 1999.  The 
veteran was notified of this decision in March 2000.  A 
notice of disagreement was received from the veteran in April 
2000.  The veteran appealed for an increased rating, and for 
an earlier effective date for the 20 percent rating.  A 
statement of the case (SOC) was initially mailed to the 
veteran in June 2002, but was returned as undeliverable by 
the post office as it was incorrectly addressed.  The SOC was 
remailed to the veteran at his correct address in late 
September 2002.  A VA Form 9 (substantive appeal) was 
received from the veteran in late October 2002.  In April 
2004, the Board remanded the case to the RO for further 
procedural development.  The case was subsequently returned 
to the Board.

In April 2004, the Board granted the veteran's motion to 
advance the case on the Board's docket. 

FINDINGS OF FACT

1.  Service-connected malocclusion is manifested by an inter-
arch opening limited to 30 millimeters (mm), 15 mm in right 
lateral excursive motion, and 10 mm in left lateral excursive 
motion.

2.  A March 1948 RO decision reduced the rating for service-
connected malocclusion from 10 to 0 percent, effective May 
12, 1948.  The veteran did not timely appeal this RO 
decision, and it became final.

3.  On September 22, 1999, the RO received a claim from the 
veteran for an increase in a noncompensable rating for 
malocclusion.  It is not factually ascertainable that 
malocclusion impairment increased on any date within the year 
preceding the September 22, 1999 claim for increased rating. 

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
malocclusion are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.150, Diagnostic Code 9904 (2005).

2.  The criteria for an effective date prior to September 22, 
1999 for an increased 20 percent rating for malocclusion have 
not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a January 2005 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claims.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as a September 
2002 Statement of the Case (SOC), and a July 2005 
Supplemental Statement of the Case (SSOC).  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, they 
also were specifically informed of the cumulative evidence 
already having been previously provided to VA or obtained by 
VA on the veteran's behalf.  Additionally, the SOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims). 


Factual Background

In a January 1947 rating decision, the RO established service 
connection for malocclusion, existing prior to service, 
aggravated in service, with trismus and painful mastication, 
rated 10 percent disabling.

In a March 1948 rating decision, of which the veteran was 
notified that month, 
the RO reduced the rating to 0 percent, effective May 12, 
1948, and this noncompensable rating remained in effect for 
many years.

On September 22, 1999, the RO received the veteran's claim 
for an increased rating for malocclusion.

At a February 2000 VA examination, the veteran complained of 
pain on opening his mouth, and said he was limited in the 
types of food he could eat.  On examination, the veteran had 
some loss of inter-arch opening and lateral excursive 
movements.  The veteran was missing teeth mostly on the 
mandibular arch which could be replaced by a prosthesis.  The 
inter-arch opening was 30 mm.  The veteran could move 15 mm 
in right lateral excursive motion, and 10 mm in left lateral 
excursive motion.  The amount of bone loss was consistent 
with the veteran's age and current dental condition.  An X-
ray study showed multiple edentulous areas, and multiple 
periodontal pockets.  The soft tissues were normal, and there 
was no crepitation or trismus.  There was a loss of inter-
arch opening and lateral excursive movements.  The diagnosis 
was bone loss consistent with existing periodontal status and 
age of patient.

In a March 2000 decision, the RO granted a higher 20 percent 
rating for service-connected malocclusion, effective 
September 22, 1999. 

The veteran filed a timely notice of disagreement, and by a 
statement dated in June 2001, the veteran contended that his 
service-connected malocclusion was more disabling than 
currently evaluated.  He also contended that when his 
disability compensation was reinstated, he was entitled to 
have it made retroactive to the date when it was taken away 
from him.

By a statement received in March 2004, the veteran 
essentially asserted that a higher rating should be assigned 
for malocclusion because his jaw was injured in service.  He 
reiterated his assertions in a February 2005 statement.

Analysis

Increased Rating for Malocclusion 

The veteran contends that his service-connected malocclusion 
is more disabling than currently evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Under the criteria governing limited motion of the 
temporomandibular joint (TMJ) articulation, a 10 percent 
rating is warranted for range of lateral excursion limited to 
0 to 4 mm, and for inter-incisal range limited to 31 to 40 
mm.  A 20 percent rating is assigned when the inter-incisal 
range is limited to 21 to 30 mm.  A 30 percent rating is 
assigned when the inter-incisal range is limited to 11 to 20 
mm.  A 40 percent rating is assigned when the inter-incisal 
range is limited to 0 to 10 mm.  38 C.F.R. § 4.150, 
Diagnostic Code 9905.  Ratings for limited inter-incisal 
movement shall not be combined with ratings for limited 
lateral excursion.  Id.

The Board notes that although the veteran has several current 
oral and dental conditions, his only service-connected 
disability is malocclusion, and thus this is the only 
disability which will be considered when evaluating his claim 
for an increased rating for service-connected malocclusion.  
The Board notes that the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation is not permitted.  38 C.F.R. § 
4.14.

On VA examination in February 2000, the inter-arch opening 
was 30 mm.  The veteran could move 15 mm in right lateral 
excursive motion, and 10 mm in left lateral excursive motion.  
Such findings warrant no more than a 20 percent rating under 
Diagnostic Code 9905.  The evidence does not reflect that the 
inter-incisal range is limited to 11 to 20 mm, and therefore 
a higher 30 percent rating is not warranted.  The Board has 
considered the complaints of pain upon opening his mouth, but 
finds that these subjective complaints are appropriately 
compensated by the 20 percent evaluation assigned.

The preponderance of the evidence is against the veteran's 
claim for an increased rating for malocclusion.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



Earlier Effective Date for a 20 Percent Rating for 
Malocclusion 

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. 
§ 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper 
v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

A March 1948 RO decision reduced the rating for service-
connected malocclusion from 10 to 0 percent, effective May 
12, 1948.  The veteran did not timely appeal this RO 
decision, and thus it became final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.302.

In the instant case, there was no informal or formal claim 
for an increased rating for malocclusion until the claim 
filed on September 22, 1999.  The RO subsequently increased 
the rating for that disability from 0 percent to 20 percent, 
effective September 22, 1999.  

As the evidence does not show that impairment from the 
veteran's service-connected malocclusion increased in 
severity within the year preceding the increased rating 
claim, the law provides that the effective date for the 20 
percent rating may be no earlier than the date of RO receipt 
of the claim on September 22, 1999.  Thus, the claim for an 
earlier effective date must be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).



ORDER

Entitlement to an evaluation in excess of 20 percent for 
malocclusion is denied.

An effective date earlier than September 22, 1999, for an 
award of a 20 percent rating for malocclusion, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


